           Case 18-34728 Document 23 Filed in TXSB on 11/27/18 Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                                   §
                                                         §
AMERICAN GREEN TECHNOLOGY                                §            Case No. 18-34728-H4-11
INC., 1                                                  §            (Chapter 11)
                                                         §
          DEBTOR.                                        §

                  NOTICE OF NON-CONSENT TO UNAUTHORIZED USE
               OF CASH COLLATERAL OR DISPOSITION OF COLLATERAL

          PLEASE TAKE NOTICE THAT Moriah Infection Solutions, LLC ("Moriah"), the

holder of secured claims against American Green Technology Inc. (the "Debtor"), does not

consent to the Debtor's use of Moriah's Cash Collateral, 2 or to the disposition of any of Moriah's

collateral held by the estate, absent an order from this Court, and/or pursuant to a budget

approved by Moriah and a written and signed agreement between Moriah and the Debtor.

          PLEASE TAKE FURTHER NOTICE THAT, prior to August 28, 2018, the date on

which an involuntary petition for relief was filed against the Debtor under chapter 11 of the

Bankruptcy Code (the "Petition Date"), Moriah extended certain financial accommodations to

the Debtor pursuant to certain loan documents (the "Loan Documents"). 3 Moriah is the current

owner and holder of the beneficial interests in and under the Loan Documents and the

indebtedness due and owing thereunder.

          PLEASE TAKE FURTHER NOTICE THAT, as of the Petition Date, Moriah had

claims against the Debtor pursuant to the Loan Documents and secured by, among other things,


1
    EIN: xx-xxx6424
2
  As defined in Section 363(a) of the Bankruptcy Code. All references to the "Bankruptcy Code" appearing herein
shall mean Title 11 of the U.S. Code. All references to the "Bankruptcy Rules" appearing herein shall mean the
Federal Rules of Bankruptcy Procedure.
3
  On October 2, 2018, this Court entered the Order for Relief in an Involuntary Case [Docket No. 17], granting the
relief sought in the involuntary petition filed against the Debtor.



NOTICE OF NON-CONSENT TO USE OF CASH COLLATERAL                                                      PAGE 1 OF 3
         Case 18-34728 Document 23 Filed in TXSB on 11/27/18 Page 2 of 3



first priority, valid and perfected liens and security interests (collectively, "Moriah's Liens") in

and on, without limitation, the Debtor's: (a) fixtures; (b) personal property; and, (c) any pre- or

post-petition proceeds generated from the Debtor's personal property and any rights appurtenant

thereto, pursuant to, without limitation, Section 552(b) of the Bankruptcy Code, including Cash

Collateral (collectively, the "Collateral").

        PLEASE TAKE FURTHER NOTICE THAT, the Debtor has not filed a motion

seeking permission, and has not obtained permission from either Moriah or this Court, to use

Cash Collateral pursuant to Section 363(c)(2) of the Bankruptcy Code or Bankruptcy Rule

4001(b)(1). Until Moriah's secured claims under the Loan Documents have been fully satisfied,

the Debtor's use of Moriah's Cash Collateral is prohibited absent an order from this Court or

Moriah's consent. Because the Debtor has not received authorization from this Court to incur

post-petition financing or to use Cash Collateral, Moriah believes that its Cash Collateral: (a) is

being used and/or disposed of without its permission; and, (b) is in danger of diminution.

Moriah reserves all rights under the Bankruptcy Code, the Bankruptcy Rules, the Loan

Documents, and applicable law with respect to adequate protection for any unauthorized post-

petition use or disposition of Collateral or Cash Collateral by the Debtor, as well as for any

resulting diminution in value of Moriah's Collateral and/or Cash Collateral to date, and a full

accounting of the same.



        DATED: November 27, 2018



                          [Remainder of this page intentionally left blank]




NOTICE OF NON-CONSENT TO USE OF CASH COLLATERAL                                          PAGE 2 OF 3
        Case 18-34728 Document 23 Filed in TXSB on 11/27/18 Page 3 of 3



                                              Respectfully submitted,


                                              WINSTEAD PC
                                              600 Travis Street
                                              Suite 5200
                                              Houston, Texas 77002
                                              Telephone: (713) 650-8400
                                              Facsimile: (713) 650-2400

                                              By:    /s/ Sean B. Davis
                                                     Sean B. Davis
                                                     Texas Bar No. 24069583
                                                     S.D. Tex. No. 1048341
                                                     Devin B. Hahn
                                                     Texas Bar No. 24104047
                                                     S.D. Tex. No. 291718


                                              ATTORNEYS FOR MORIAH INFECTION
                                              SOLUTIONS, LLC


                                CERTIFICATE OF SERVICE

        I hereby certify that on November 27, 2018, a true and correct copy of the foregoing
Notice was electronically mailed to the parties that are registered or otherwise entitled to receive
electronic notices in this case pursuant to the Electronic Filing Procedures in this District.

                                                     /s/ Sean B. Davis
                                                     One of Counsel




NOTICE OF NON-CONSENT TO USE OF CASH COLLATERAL                                          PAGE 3 OF 3
4814-3010-4193v.2
51927-117 11/27/2018
